709 N.W.2d 623 (2006)
In re Petition for DISCIPLINARY ACTION AGAINST Richard Lee SWANSON, a Minnesota Attorney, Registration No. 173423.
No. A05-2501.
Supreme Court of Minnesota.
February 14, 2006.

ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Richard Lee Swanson committed professional misconduct warranting public discipline, namely, failure to timely file an appeal and failure to cooperate with the Director's investigation, in violation of Minn. R. Prof. Conduct 1.1, 1.3, and 8.1(b) and Rule 25, Rules on Lawyers Professional Responsibility (RLPR).
Respondent admits his conduct has violated the Rules of Professional Conduct, waives his rights under Rule 14, RLPR, and has entered into a stipulation with the Director in which they jointly recommend that the appropriate discipline is a public reprimand and two years of supervised probation, subject to the following conditions:
(a) Respondent shall maintain total abstinence from alcohol and other moodaltering chemicals, except that respondent may use prescription drugs in accordance with the directions of a prescribing physician who is fully advised of respondent's chemical dependency before issuing the prescription.
(b) Respondent shall continue to attend weekly meetings of Alcoholics Anonymous or other out-patient alcohol treatment program acceptable to the Director. Respondent shall, by the tenth day of each month, and without a specific reminder or request, submit to the Director an attendance verification, on a form provided by the Director, which indicates the name, address and telephone number of the person personally verifying respondent's attendance.
(c) Respondent shall successfully complete a course on civil appellate procedure and shall provide the Director with verification of his successful completion.
(d) Respondent shall be supervised by a licensed Minnesota attorney, appointed by the Director to monitor compliance with the terms of this probation. Within two weeks of the date of this order, respondent shall provide to the Director the names of four attorneys who have agreed to be nominated as respondent's supervisor. If, after diligent effort, respondent *624 is unable to locate a supervisor acceptable to the Director, the Director shall appoint a supervisor. Until a supervisor has signed a consent to supervise, respondent shall, on the first day of each month, provide the Director with an inventory of active client files described in paragraph (e) below. Respondent shall make active client files available to the Director upon request.
(e) Respondent shall cooperate fully with the supervisor in his or her efforts to monitor compliance with this probation. Respondent shall contact the supervisor and schedule a minimum of one in-person meeting per calendar quarter. Respondent shall submit to the supervisor an inventory of all active client files by the first day of each month during probation. For each active client file, the inventory shall disclose the client name, type of representation, date opened, most recent activity, next anticipated action, and anticipated closing date. Respondent's supervisor shall file written reports with the Director at least quarterly, or at such more frequent intervals as may reasonably be requested by the Director.
(f) Respondent shall cooperate fully with the Director's office in its efforts to monitor compliance with this probation and shall promptly respond to the Director's correspondence by the due date. Respondent shall cooperate with the Director's investigation of any allegations of unprofessional conduct that may come to the Director's attention. Upon the Director's request, respondent shall provide authorization for release of information and documentation to verify compliance with the terms of this probation.
(g) Respondent shall abide by the Minnesota Rules of Professional Conduct.
(h) Respondent shall pay $900 in costs pursuant to Rule 24, RLPR.
The court has independently reviewed the file and approves the jointly recommended disposition.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that respondent Richard Lee Swanson is publicly reprimanded and placed on supervised probation for a period of two years, subject to the conditions set forth above.
BY THE COURT:
/s/ Helen M. Meyer
Associate Justice